Citation Nr: 0000320	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96 34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office In Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  Service medical records are unavailable and may have 
been destroyed by fire.  

This is an appeal from a determination by the regional office 
denying service connection for bilateral hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  The regional office has attempted to obtain all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.  

2.  There is no independent contemporaneous medical evidence 
or evidence from disinterested persons showing that the 
veteran manifested hearing loss and tinnitus during service 
or for many years thereafter.  

3.  Tinnitus has not been demonstrated after discharge from 
service.  

4.  Bilateral hearing loss was first shown approximately 40 
years after discharge from service, and it has not been 
medically shown that such hearing loss is etiologically 
related to the veteran's service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for bilateral 
hearing loss or for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran states that he had problems with his 
ears while he was in service, and that he was hospitalized 
for a few days for such ear problems in December 1945.  He 
contends that he noticed a gradual loss of hearing after 
discharge from service.  

I.  Background

A search for service medical records has been unsuccessful.  
There are no medical records on file, and such records may 
have been destroyed by fire.  A search of company reports 
showing medical reports indicate that the veteran was seen by 
a medical officer on November 15, 1945.  The specific 
disability is not noted, and the veteran was returned to duty 
the same day.  In addition, the veteran was seen on 
December 7, 1945.  Again, the specific disability was not 
noted, and the veteran was returned to duty the same day.  

The veteran's separation record indicates that the veteran 
received training in field artillery, and served in an 
artillery observation battalion.  

An initial claim for service connection for bilateral hearing 
loss and tinnitus was received from the veteran in June 1995.  
The veteran noted that he had received treatment for 
disability of various kinds from Kaiser Hospital since 1960.  

The regional office requested that Kaiser Permanente provide 
any records of treatment of the veteran since 1960.  
Subsequently, this organization provided treatment records of 
the veteran for the period from 1978 to 1995.  In February 
1978, the veteran received treatment for swelling in the 
right ear, diagnosed as cellulitis of the right ear.  In 
1987, bilateral sensorineural hearing loss was noted.  The 
veteran was also treated for a right ear infection in 1989.  
These records do not show any complaints, findings, or 
diagnoses of tinnitus, or relate the veteran's hearing loss 
or ear problems to service.  

On a Department of Veterans Affairs (VA) examination in 
January 1996, the veteran presented with a history of hearing 
loss since 1946.  On an audiological case history on the 
examination, the veteran indicated that he had a 25-year 
history of gradual hearing loss.  Physical examination of the 
ears was essentially normal.  Audiometric testing resulted in 
the diagnosis of bilateral sensorineural hearing loss.  

The veteran on appeal submitted copies of photographs, 
indicating that one photograph represented a picture of the 
hospital where he received treatment in December 1945.  

In answer to a request from the regional office, the veteran 
provided a statement indicating that he had worked as a parts 
manager at an automobile dealership and then at a oil company 
in their service station prior to service.  He indicated that 
he also worked for a short time installing glass prior to 
service.  He stated that after service he worked in an 
automobile repair shop as a manager and then at a dairy.  

At a hearing before the Board sitting at Los Angeles, 
California in July 1999, the veteran stated that he was 
treated for ear infections in both ears during service, and 
that such ear infections cleared.  He stated that he had not 
had such ear infections in the last 40 or 45 years.  He 
stated that it was not noise that ruined his ears, but that 
he believed that it was the ear infections that led to his 
hearing loss.  He stated that he believed that his hearing 
decreased gradually over a period of time, until he needed 
hearing aids.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, for example, in service 
will permit service connection for a disease or disability 
first shown as a clear-cut clinical entity at some later 
date.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, unfortunately, service medical records are 
unavailable, and may have been destroyed by fire.  
Organizational records show that the veteran was treated in 
November and December 1945 for brief periods of time, but 
returned to duty the same day.  Such records do not indicate 
why the veteran received treatment.  

The current record fails to show that the veteran received 
treatment or was diagnosed with tinnitus or a hearing loss in 
service or for many years after discharge from service.  
There are no independent or contemporaneous records from 
medical sources or lay persons indicating that the veteran 
had a loss of hearing or tinnitus in service or for many 
years thereafter.  The current record fails to show that 
tinnitus has been diagnosed after service, or if diagnosed 
after service, that it is etiologically related to any 
inservice disease or injury.  Without a current medical 
diagnosis of tinnitus, or a nexus between tinnitus, if 
present, and any inservice disease, injury, or noise exposure 
the claim for service connection for tinnitus is not well 
grounded, and must be denied.  

The veteran has indicated on his initial claim that he did 
not receive treatment for any hearing loss until many years 
after discharge from service.  In fact, records from Kaiser 
Permanente show that bilateral sensorineural hearing loss was 
found it 1987, more than 40 years after service.  These 
records fail to provide any opinion or diagnosis indicating 
that there was a relationship between the sensorineural 
hearing loss found so many years after discharge from service 
and any injury, disease or noise exposure during service.  
The VA examination also fails to provide any medical nexus 
between the veteran's current hearing loss and his service.

The veteran has claimed that he did receive treatment in 
service for ear infections, but he has also stated that he 
has had no significant ear infections for 40 or 45 years.  
While he expressed the opinion that his bilateral hearing 
loss may be related to the ear infections in service, he is 
not competent to offer such medical opinion.  Where the 
determinative issue involves medical causation, competent 
medical evidence to that effect is required.  Grottveit v. 
Brown, supra.  The present medical evidence does not provide 
any medical opinion or medical evidence to establish a 
causative connection between his current bilateral hearing 
loss and any inservice disease or injury.  

The present record does not demonstrate that the veteran 
developed a chronic ear infection in service that continued 
after service, and is present at this time.  Assuming that 
the veteran did receive treatment for ear infections in 
service on one or two occasions, chronicity in service and 
after service is not adequately supported, and a continuity 
of symptomatology after discharge has also not been 
adequately demonstrated.  Again, assuming that the veteran 
was treated in service for ear infections, there is no 
medical evidence connecting his current hearing loss to any 
ear infections that were treated in service.  Consequently, 
the claim for service connection for bilateral loss is not 
well grounded, and must be denied.  


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are not well grounded.  The claims are denied. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

